         Case 3:18-md-02843-VC Document 581 Filed 12/02/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA


                                                      Case 3:18-md-02843
 IN RE: FACEBOOK, INC., CONSUMER
 PRIVACY USER PROFILE LITIGATION                      Hon. Vince Chhabria




                         NOTICE OF CHANGE OF FIRM ADDRESS

       PLEASE TAKE NOTICE that pursuant to Rule 3-11(a) of the Local Civil Rules, Tina

Wolfson, Counsel for said plaintiff Audrey Diaz Sanchez hereby requests to change her contact

information as counsel of record as follows and respectfully requests service upon her of all

future pleadings, papers, correspondence, and electronic filings in this action at:

       AHDOOT & WOLFSON, PC
       2600 West Olive Ave., Suite 500
       Burbank, CA 91505


Dated: December 2, 2020                                       Respectfully submitted,

                                                              /s/ Tina Wolfson
                                                              Tina Wolfson
                                                              AHDOOT & WOLFSON, PC
                                                              2600 West Olive Ave. Suite 500
                                                              Burbank, CA 91505
                                                              twolfson@ahdootwolfson.com
                                                              Telephone: 310-474-9111
                                                              Fax: 310-474-8585
